IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,502-01




EX PARTE GABRIEL RIOS BARBOZA




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06CR2506-H IN THE 347TH JUDICIAL DISTRICT COURT 
FROM NUECES COUNTY 



           Per curiam


O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of one count of
murder, for which he was sentenced to fifty years’ imprisonment, and one count of aggravated
assault, for which he was sentenced to twenty-five years’ imprisonment. 
            On July 16, 2010, the trial court entered an order designating issues to be resolved. The
habeas record has been forwarded to this Court prematurely.  We therefore remand this application
to Nueces County to allow the trial court to address the unresolved issues and enter findings of fact
and conclusions of law.
            This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
 
 
 
Filed: September 15, 2010
Do not publish